DREW, Justice.
The petition for’ certiorari in this case seeks review of an order of the Commission affirming the denial of petitioner’s claim for compensation (filed March 29, 1966) on the ground that notice of injury was not given to the employer within 30 days of the accidents which, according to the findings of the compensation order, occurred on February 8 and 14, 1966.
On consideration of the petition, briefs and argument of the parties, and the uncontroverted evidence and factual recitations in the order, we conclude that the issues are controlled by the decision in Escarra v. Winn Dixie Stores, Inc.1, applying to the notice provisions of Section 440.18, Florida Statutes, F.S.A., the general principle that the time limited does not begin to run until a reasonable prudent person should recognize the fact of injury causally related to employment. Claimant in the circumstances of the present case, involving previous chronic back disability, had no reason either by the duration or nature of physical symptoms suffered2 to recognize the fact of current injury until medical attention and hospitalization became necessary ten days following the accident and onset of pain after lifting heavy weight in the course of his work. The claim filed thirty days later was therefore timely.
The order is accordingly quashed and the cause remanded with directions for further proceedings in accordance herewith.
ERVIN, C. J., THORNAL, J., and MASON, Circuit Judge, concur.
ROBERTS, CALDWELL (Retired) and ADAMS (Retired), JJ., dissent.

. Florida 1961, 131 So.2d 483. See also Tomberlin v. City of Miami, Fla.1960, 117 So.2d 735.


. Cf. Overholser Construction Co. v. Porter, Fla.1964, 173 So.2d 701.